      Case 3:19-cv-00244-DPM Document 21 Filed 01/12/21 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

VERLON FINCHER                                              PLAINTIFF

v.                       No. 3:19-cv-244-DPM

LAUBACH FREIGHT AGENCY, INC.,
and CRAIG LAUBACH                                       DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice.




                                 D.P~lir.
                                 United States District Judge
